NUMBER 13-07-00375-CV

                          COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                   CORPUS CHRISTI - EDINBURG
______________________________________________________________

LAMAR CASTANEDA,                                                         Appellant,

                                         v.

GREEN TREE SERVICING LLC,                            Appellee.
_____________________________________________________________

             On appeal from the 332nd District Court
                    of Hidalgo County, Texas.
______________________________________________________________

                       MEMORANDUM OPINION

    Before Chief Justice Valdez and Justices Rodriguez and Garza
                  Memorandum Opinion Per Curiam

      Appellant, Lamar Castaneda, attempted to perfect an appeal from an order entered

by the 332nd District court of Hidalgo County, Texas, in cause no. C-3034-05-F. Upon

review of the documents before the Court, it appeared that the order from which this

appeal was taken was not a final appealable order. The Clerk of this Court notified
appellant of this defect so that steps could be taken to correct the defect, if it could be

done. See TEX . R. APP. P. 37.1, 42.3. Appellant was advised that, if the defect was not

corrected within ten days from the date of receipt of this notice, the appeal would be

dismissed for want of jurisdiction. Appellant’s response to the Court’s notice fails to

establish that this Court has jurisdiction over the appeal.

       On August 8, 2007, the Clerk of this Court further notified appellant that he was

delinquent in remitting a $125.00 filing fee due in our Court for the filing of the notice of

appeal on June 11, 2007. Appellant had previously been notified that this filing fee was

due. The Clerk informed appellant that the appeal was subject to dismissal because

appellant had failed to comply with this Court's previous notice regarding the filing fee in

this matter, and informed him that the appeal would be dismissed if the filing fee was not

paid within 10 days from the date of receipt of this notice. Nevertheless, appellant has

failed to pay the required fees as directed by the Clerk of the Court.

       The Court, having considered the documents on file, appellant's failure to correct

the defect in this matter and his failure to pay required fees, is of the opinion that the

appeal should be dismissed. See id. Accordingly, the appeal is DISMISSED. See id.

42.3(a),(c).

                                                  PER CURIAM

Memorandum Opinion delivered and
filed this the 26th day of June, 2008.




                                             2